Citation Nr: 0303173	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  99-04 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel




INTRODUCTION

This appeal arose from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (the RO) which denied 
service connection for a bilateral eye disability. 

In July 2001 the Board of Veterans' Appeals (the Board) 
remanded the issue of entitlement to service connection for 
bilateral eye disability to the RO for additional 
development.  The requested development was accomplished, and 
in July 2002 the RO issued a supplemental statement of the 
case which again denied the veteran's claim.  The case is 
again before the Board for adjudication.

Other issues

In its July 2001 decision, the Board granted entitlement to 
service connection for right ear hearing loss and tinnitus 
and denied entitlement to service connection for right knee 
disability, left heel disability, bilateral shoulder bursitis 
and right palmar tendon fibrosis with a level of suspicion 
for palmar fibromatosis.  Those issues were accordingly 
finally resolved and will be discussed no further herein. 


FINDING OF FACT

Medical evidence of record indicates that the veteran's eye 
disorder is congenital or developmental in nature.


CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.303(c), 4.9 (2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a bilateral eye 
disability. 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claim and render a decision.

The VCAA - VA's duty to notify/assist

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.  

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The Board observes that 
the veteran was notified by the December 1998 Statement of 
the Case, the July 2001 Board remand, and the July 2002 
Supplemental Statement of the Case of the pertinent law and 
regulations and the need to submit additional evidence 
concerning his claim.  Additionally, the veteran was sent a 
letter in October 2001 discussing the VCAA.  The veteran was 
told in October 2001 the three ways to establish entitlement 
to service-connected benefits.  He was also told that, while 
VA would attempt to help the veteran obtain any records for 
which the veteran provided sufficient information, it was 
ultimately the veteran's responsibility to make sure that the 
records were received by VA.  

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

The Board finds that there is sufficient evidence of record 
with which to make an informed decision in this case, 
including medical opinion evidence dated in October 2001 and 
March 2002.  The is medical evidence of record, which will be 
recapitulated below.  The Board has not identified any 
pertinent evidence which is not currently of record with 
respect to the issue on appeal, and the veteran has not 
pointed to any such evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2002); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

VA General Counsel has distinguished between congenital or 
developmental defects, for which service connection is 
precluded by regulation, and congenital or hereditary 
diseases, for which service connection may be granted, if 
initially manifested in or aggravated by service.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 67- 
90, 55 Fed. Reg. 43253 (1990).  Congenital or developmental 
defects are defined as "structural or inherent abnormalities 
or conditions which are more or less stationary in nature."  
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).  

Factual Background

According to a pre-service October 1970 statement from Dr. 
L.C.L., an optometrist, uncorrected distant visual acuity was 
20/200- in both eyes, corrected to 20/20 bilaterally.  The 
veteran had concomitant convergent strabismus involving 
10 diopters of esophoria.  Uncorrected near visual acuity was 
20/80 bilaterally, corrected to 20/30 bilaterally; esophoria 
at near was 4 diopters.

On examination for service in February 1971, uncorrected 
distant visual acuity was 20/200 bilaterally, corrected to 
20/30 bilaterally; uncorrected near vision was J14 
bilaterally, corrected to J4 bilaterally.  It was noted in 
October 1976 that the veteran had had right esotropia since 
age 4, which was corrected by glasses.  The veteran underwent 
right eye surgery for esotropia in October 1982.  He 
complained of floaters in his left eye in July 1992 and of 
floaters in the right eye in September 1995.  On retirement 
examination in October 1997, uncorrected distant vision was 
20/200 in the right eye, corrected to 20/25-1, and was 20/20 
in the left eye.  Uncorrected near vision was 20/70 
bilaterally; it appears that near vision was corrected to 
20/25 on the right and 20/20 on the left.  It was noted that 
the veteran had had right amblyopia since childhood.  The 
assessments on special eye examination in October 1997 were 
hyperopic astigmatism, greater on the right; right esotropia; 
and presbyopia.  Internal ocular health was normal.

On VA eye examination in April 1998, the veteran complained 
of "flutters" in his left eye and of occasional double 
vision.  Uncorrected distant vision was 20/200 bilaterally, 
corrected to 20/40 on the right and 20/30+2 on the left.  The 
diagnoses were history of strabismus, esophoria, and 
amblyopia of the right eye.

The Board remanded this case in July 2001 so that a medical 
professional could determine whether or not his eye problems 
were congenital or developmental in nature.  

On VA eye examination in October 2001, the veteran complained 
of some diplopia when tired but said that it was much better 
since his in-service surgery.  The examiner's impressions 
were intermittent right esotropia, status post muscle surgery 
of the right eye; and probable amblyopia due to esotropia of 
the right eye, though there was scant history to support the 
diagnosis.

An Addendum VA report in March 2002 reveals that the examiner 
concluded after review of the evidence that the veteran's 
esophoria and amblyopia were developmental defects. 




Analysis

The medical evidence on file shows that the veteran had 
defective vision due to right esotropia prior to service 
entrance.  The diagnoses at service discharge were hyperopic 
astigmatism, right esotropia, and presbyopia.  Post-service 
eye examinations continued to show defective visual acuity. 

As noted in the Introduction, the Board remanded this issue 
in July 2001.  The Board then observed that the RO has denied 
the veteran's claim of entitlement to service connection for 
a bilateral eye disability on the basis that it was a 
congenital or developmental defect.  See 38 C.F.R. §§ 
3.303(c), 4.9.  Although not necessarily disagreeing with 
that conclusion, the Board pointed out that neither the RO or 
the Board could base a decision on its own unsubstantiated 
medical opinion. 
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 
Board accordingly remanded the case so that the question 
could be resolved by a medical professional. 

The diagnosis on special VA eye examination in October 2001 
was probable amblyopia due to esotropia of the right eye, 
which was consistent with previous diagnoses, predating 
service.  The March 2002 conclusion of the VA examining 
physician was that the veteran's eye problems are congenital 
or developmental in nature.          

Based on this medical evidence, the veteran's eye 
disabilities, for which he wore eyeglasses prior to entrance 
upon active duty, are considered to be developmental defects 
for which service connection may not be granted under 38 
C.F.R. §§ 3.303(c), 4.9 (2002).

In a case where the law and not the evidence is dispositive, 
a claim must be denied because of the absence of legal merit 
or the lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the veteran's claim of entitlement to service 
connection for bilateral eye disability is denied.


ORDER

Entitlement to service connection for bilateral eye 
disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

